Case 5:20-cv-12944-JEL-EAS ECF No. 1-2, PagelD.13 Filed 11/02/20 Page 1of 7

EXHIBIT A

 
Case 5:20-cv-12944-JEL-EAS ECF No. 1-2, PagelD.14 Filed 11/02/20 Page 2 of 7

Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
ETO Popes HG teed

AVONA

Trademark/Service Mark Application, Principal Register
TEAS Plus Application

Serial Number: 90148875
Filing Date: 08/31/2020

NOTE: Data fields with the * are mandatory under TEAS Plus, The wording "(if applicable)" appears where the field is only mandatory
under the facts of the particular application.

 

The table below presents the data as entered.

      

 

 

bit) ls =a oaay et TRO ae Ta TE SaaS . make
TEAS Plus YES
MARKINFORMATION sit” - -
*MARK | SEA BREEZE PLUS
“STANDARD CHARACTERS YES oo
———— Se
LITERAL ELEMENT " SEABREEZEPLUS —™ -
ae Thema cosiss of sandardcharacter, without claim to any
REGISTER ) Principal -
APPLICANT INFORMATION .
| *OWNER OF MARK SD Import, LLC
*MAILING ADDRESS 7316 SilverleafLn.
*CITY West Bloomfield
ented for U.S. applicants) Michigan
*COUNTRY/REGION/JURISDICTION/U.S. TERRITORY ! United States
———_—___— ee
(Required for U.S. and certain international addresses)
PHONE 248-809-2005 : -
— —————— one os
*EMAIL ADDRESS XXXX : 7
LEGAL ENTITY INFORMATION 7
‘TYPE LIMITED LIABILITY COMPANY
* STATE/COUNTRY/REGION/JURISDICTION/U.S. TERRITORY ‘Mictigan a

WHERE LEGALLY ORGANIZED
GOODS AND/OR SERVICES AND BASIS INFORMATION

“INTERNATIONAL CLASS 034

* IDENTIFICATION Electronic cigarettes and oral vaporizers for smokers

- Be

‘gt

SRR

SBR ee,
Case 5:20-cv-12944-JEL-EAS ECF No

*FILING BASIS

ADDITIONAL STATEMENTS INFORMATION

*TRANSLATION
(if applicable)

*TRANSLITERATION
(if applicable)

¥* CLAIMED PRIOR REGISTRATION
(if applicable)

*CONSENT (NAME/LIKENESS)
(if applicable)

*CONCURRENT USE CLAIM
(if applicable)

ATTORNEY INFORMATION

NAME

- ATTORNEY DOCKET NUMBER

ATTORNEY BAR MEMBERSHIP NUMBER
YEAR OF ADMISSION

U.S. STATE/ COMMONWEALTH/ TERRITORY

, FIRM NAME

STREET

CITY

STATE

i COUNTRY/REGION/JURISDICTION/U.S. TERRITORY

ZIP/POSTAL CODE
PHONE

FAX

EMAIL ADDRESS

CORRESPONDENCE INFORMATION
NAME

PRIMARY EMAIL ADDRESS FOR CORRESPONDENCE

1
SECONDARY EMAIL ADDRESS(ES) (COURTESY COPIES)

FEE INFORMATION

APPLICATION FILING OPTION

NUMBER OF CLASSES

APPLICATION FOR REGISTRATION PER CLASS
*TOTAL FEES DUE :

*TOTAL FEES PAID

, SIGNATURE INFORMATION

* SIGNATURE

* SIGNATORY'S NAME

. 1-2, PagelD.15 Filed 11/02/20 Page 3 of 7

, SECTION 1(b)

Arnold S. Weintraub
KNN-108-T2

XXX
XXXX

 

XX
The Weintraub Group, P.L.C.
24901 Northwestern Highway, Suite 311

Southfield

Maryland

United States
' 48075

248-809-2005
248-996-8405

ipdocket@weintraubgroup.com

Arnold §. Weintraub

ipdocket@weintraubgroup.com

NOT PROVIDED
TEAS Plus

1

225

225

225

/Arold S. Weintraub/
Arnold 8. Weintraub

ie
Case 5:20-cv-12944-JEL-EAS ECF No. 1-2, PagelD.16

* SIGNATORY'S POSITION Attorney of Record
SIGNATORY'S PHONE NUMBER 248-809-2005

* DATE SIGNED 08/31/2020

Filed 11/02/20 Page 4 of 7

 

a oat Nae
Case 5:20-cv-12944-JEL-EAS ECF No. 1-2, PagelD.17 Filed 11/02/20 Page 5 of 7

Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control numbet.
BTC To aa Tad

Trademark/Service Mark Application, Principal Register
TEAS Plus Application

Serial Number: 90148875
Filing Date: 08/31/2020
To the Commissioner for Trademarks:

MARK: SEA BREEZE PLUS (Standard Characters, see mari)
The literal element of the mark consists of SEA BREEZE PLUS. The mark consists of standard characters, without claim to any particular font
style, size, or color.
The applicant, SD Import, LLC, a limited liability company legally organized under the laws of Michigan, having an address of
7316 Silverleaf Ln.
West Bloomfield, Michigan 48322
United States
248-809-2005 (phone)
248-996-8405 (fax)
XXKX

requests registration of the trademark/service mark identified above in the United States Patent and Trademark Office on the Principal Register
established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq.), as amended, for the following:

For specific filing basis information for each item, you must view the display within the Input Table.

International Class 034; Electronic cigarettes and oral vaporizers for smokers

Intent to Use: The applicant has a bona fide intention, and is entitled, to use the mark in commerce on or in connection with the identified
goods/services. (15 U.S.C. Section 1051(b)).

The owner's/holder's proposed attorney information: Arnold S. Weintraub. Arnold $8. Weintraub of The Weintraub Group, P.L.C., is a member of
the XX bar, admitted to the bar in XXXX, bar membership no. XXX, is located at

24901 Northwestern Highway, Suite 311

Southfield, Maryland 48075

United States

248-809-2005(phone)

248-996-8405(fax)

ipdocket@weintraubgroup.com
The docket/reference number is KNN-108-T2.
Arnold S. Weintraub submitted the following statement: The attorney of record is an active member in good standing of the bar of the highest
court of a U.S. state, the District of Columbia, or any U.S. Commonwealth or territory,
The applicant's current Correspondence Information:

Arnold S. Weintraub

PRIMARY EMAIL FOR CORRESPONDENCE: ipdocket@weintraubgroup.com
SECONDARY EMAIL ADDRESS(ES) (COURTESY COPIES): NOT PROVIDED

Requirement for Email and Electronic Filing: I understand that a valid email address must be maintained by the applicant owner/holder and
the applicant owner's/holder's attorney, if appointed, and that all official trademark correspondence must be submitted via the Trademark
Electronic Application System (TEAS).

A fee payment in the amount of $225 has been submitted with the application, representing payment for 1 class(es).

Declaration

| Basis:
Case 5:20-cv-12944-JEL-EAS ECF No. 1-2, PagelD.18 Filed 11/02/20 Page 6 of 7

If the applicant is filing the application based on use in commerce under 15 U.S.C. § 1051(a):

~~ The signatory believes that the applicant is the owner of the trademark/service mark sought to be registered;

~ The mark is in use in commerce and was in use in commerce as of the filing date of the application on or in connection with the
goods/services in the application;

~~ The specimen(s) shows the mark as used on or in connection with the goods/services in the application and was used on or in
connection with the goods/services in the application as of the application filing date; and

~ To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.

And/Or
If the applicant is filing the application based on an intent to use the mark in commerce under 15 U.S.C. § 1051(b), § 1126(d),
and/or § 1126(e):

~~ The signatory believes that the applicant is entitled to use the mark in commerce;

~ The applicant has a bona fide intention to use the mark in commerce and had a bona fide intention to use the mark in commerce as
of the application filing date on or in connection with the goods/services in the application; and

~ To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.

To the best of the signatory's knowledge and belief, no other persons, except, if applicable, concurrent users, have the right to use the |
mark in commerce, either in the identical form or in such near resemblance as to be likely, when used on or in connection with the
goods/services of such other persons, to cause confusion or mistake, or to deceive.

To the best of the signatory's knowledge, information, and belief, formed after an inquiry reasonable under the circumstances, the
allegations and other factual contentions made above have evidentiary support.

The signatory being warned that willful false statements and the like are punishable by fine or imprisonment, or both, under 18 U.S.C. §
1001, and that such willful false statements and the like may jeopardize the validity of the application or submission or any registration
resulting therefrom, declares that all statements made of his/her own knowledge are true and all statements made on information and
belief are believed to be true.

Declaration Signature

Signature: /Amold S. Weintraub/ Date: 08/31/2020
Signatory's Name: Arnold $. Weintraub

Signatory's Position: Attorney of Record
Signatory's Phone Number: 248-809-2005

Payment Sale Number: 90148875

Payment Accounting Date: 08/31/2020

Serial Number: 90148875

Internet Transmission Date: Mon Aug 31 14:30:08 ET 2020

TEAS Stamp: USPTO/FTK-XX.XX.XXX.XXX-2020083 1 14300856
9795-90148875-750ca803035eb54a0c889baaea

566 lefSbbcd0208ef66fb8 ff7afs0e5bc45244b-

ET-3007 1028-2020083 1 142011683311

ahi
Case 5:20-cv-12944-JEL-EAS ECF No. 1-2, PagelD.19 Filed 11/02/20 Page 7 of 7

SEA B ZE PLUS

 

aR
